In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                      Filed: December 22, 2021

*************************
ROBERT VINER,                              *       No. 20-357V
                                           *
                                           *       Special Master Sanders
                     Petitioner,           *
v.                                         *
                                           *
SECRETARY OF HEALTH                        *       Dismissal; Insufficient Proof;
AND HUMAN SERVICES,                        *       Diphtheria-Tetanus-Pertussis (“Tdap”)
                                           *       Vaccine; Rheumatoid Arthritis (“RA”)
                     Respondent.           *
                                           *
*************************
Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Meghan Murphy, U.S. Department of Justice, Washington, DC, for Respondent.

                                              DISMISSAL 1

       On March 27, 2020, Robert Viner (“Petitioner”) filed a petition for compensation under
the National Vaccine Injury Compensation Program 2 (“Vaccine Program” or “Program”). 42
U.S.C. § 300aa-10 to 34 (2012). Petitioner alleged that he suffered from rheumatoid arthritis
(“RA”) following receipt of the diphtheria-tetanus-pertussis (“Tdap”) vaccine on September 18,
2018. Pet. at 1, ECF No. 1. The information in the record, however, does not show entitlement to
an award under the Program.

       On December 19, 2021, Petitioner filed a motion for a decision dismissing his petition.
ECF No. 30. In his motion, Petitioner stated that he “is unable to retain an expert in order to support
causation-in-fact, and will therefore be unable to prove that he is entitled to compensation in the
Vaccine Program.” Id. ¶ 2. He continued, “[i]n these circumstances, to proceed further would be


1
  This Decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the Decision will be available to anyone with access to
the Internet. In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete
medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the
rule requirement, a motion for redaction must include a proposed redacted Decision. If, upon review, the I
agree that the identified material fits within the requirements of that provision, such material will be deleted
from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755 (“the Vaccine Act”
or “Act”). Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
unreasonable, and would waste the resources of this Court, Respondent, and the Vaccine
Program.” Id. ¶ 3.

        To receive compensation under the Program, Petitioner must prove either (1) that Petitioner
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that he suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A), 11(c)(1). An examination of the record did not uncover any evidence that Petitioner
suffered a “Table Injury.” Further, the record does not contain persuasive evidence that Petitioner’s
alleged injuries were caused by the Tdap vaccine.

        Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(1). In this case, the medical records are insufficient to prove Petitioner’s claim,
and at this time, Petitioner has not filed a supportive opinion from an expert witness. Therefore,
this case must be dismissed for insufficient proof. The Clerk shall enter judgment
accordingly. 3

        IT IS SO ORDERED.
                                                        s/Herbrina D. Sanders
                                                        Herbrina D. Sanders
                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.

                                                   2